Order entered April 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01632-CR

                       LORVIN RODRIGUEZ ZAMBRANO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1158067-W

                                             ORDER
       Appellant’s April 15, 2013 motion to extend the time to file appellant’s brief is

GRANTED. Appellant’s brief shall be due by April 29, 2013. If appellant fails to file his brief

within the time period specified, the Court will abate this appeal for a hearing in the trial court.




                                                        /s/    LANA MYERS
                                                               JUSTICE